United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       May 9, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-51051
                             Summary Calendar


IRENE CANION

                                 Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                 Defendant-Appellee.



             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. 3:03-CV-347


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.


PER CURIAM:*

AFFIRMED.1




      *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 5th Cir. R. 47.6.